Unless the immunity accorded to a railroad company, in crossing cases, by reason of the gross contributory negligence of the traveler upon the highway, is by judicial decisions to be relegated to the realm of negligible myths, I cannot conceive of a clearer case for its application than the present, taking the account given by the driver of the automobile at its face value.
The local situation was this: Running north from Charleston there are four tracks of the railroad; on the extreme right is the northbound passing track; next (to the left) is the northbound main line; then still further to the left is the southbound main line; and on the extreme left is the southbound passing track. For convenience, I will refer to them as tracks 1, 2, 3, and 4. The driver of the automobile approached a highway crossing some seven miles north of Charleston from the west; the City of Charleston being on his right. He would naturally reach track No. 4 first. He says that he approached the crossing traveling at about 5 miles per hour; that a string of box cars on track No. 3 obstructed his view of the track in the direction of Charleston; that they were located about 20 feet below the crossing, to his right; that he crossed over the first track he *Page 219 
came to, track No. 4, and got to the middle of track No. 3 upon which the box cars were standing when he heard the train coming from the direction of Charleston, running on track No. 2. He states the distance between the nearest rails of track No. 2 and track No. 3 to be 8 feet, 4 inches, and the width between the rails of track No. 3 to be more than 4 feet. The Court may take judicial notice of the fact that the standard gauge is 4 feet, 8 1/2 inches; so that at a point in the middle of track No. 3 he was 10 feet, 6 inches from the nearest rail of track No. 2, up to this time, although his view was obstructed in the direction from which the train was approaching, he had made no effort to stop, and, although he could have stopped his car in 5 or 10 feet, he still made no effort to stop after he admits that he heard the train coming. If his view of the train was obstructed, necessarily the view of the engineer and fireman was also obstructed. It is inconceivable to me that the collision could have occurred, according to the driver's own statement, otherwise than by his emerging from behind the string of box cars and heedlessly getting on the track, without the slightest effort on his part to look out for an approaching train.
It is not an unfounded assumption that the last deliberate deliverance of this Court (Chisolm v. R. Co., 121 S.C. 394;114 S.E., 500), in which a most elaborate and logical opinion was prepared by Mr. Justice Marion, and concurred in by the entire Court, was intended to be a settlement of the law and a touchstone of the respective rights and duties of railroads and travelers at highway crossings. It is a distinct disappointment to realize that what appears to have been so clearly intended is not now so regarded.
It is not necessary to repeat the principles declared in that case, but an examination of it will demonstrate the flagrant breach of the traveler's duty in the present case, and lead to the conclusion of his gross contributory negligence. *Page 220 
A primary inquiry is whether or not there was any evidence tending to show that the statutory signals were not given. There was only one witness for the plaintiff, the driver of the car, and he testified that he did not hear either bell or whistle.
The testimony was received without objection; it was, therefore, evidence in the case. The probative value of the evidence depended upon the circumstances. The mere statement of a witness that he did not hear the ringing of the bell is valueless as evidence, unless it further appears that the witness was able to hear and was in a position and under conditions where he would probably have heard the sound had it been made; this inference is for the jury. The plaintiff's driver testified that he was driving slowly, at a the rate of 5 miles an hour; that his hearing was good. He certainly was where he could have heard the signals if he had been standing on the ground or had stopped his car. Whether the conditions in which he was at the time, in a Ford car, going at 5 miles an hour, were such as to render it improbable that he could have heard the signals if given is a question which this Court could not decide. Callisonv. R. Co., 106 S.C. 123; 90 S.E., 260. Cotton v. R. Co.,99 Minn., 366; 109 N.W., 835; 8 L.R.A. (N.S.), 643; 116 Am. St. Rep., 422; 9 Ann. Cas., 935; 1 Wig. Ev. (1st Ed.), § 664; 23 C.J., 40. The fact that the driver was not attentively listening for the signals might affect the weight to be given his statement or might be considered upon the question of contributory negligence, but it would not affect the admissibility of his statement.
The authorities characterize this evidence as "slight", but sufficient to carry the issue to the jury. The rule declared inCallison v. R. Co., 106 S.C. 123; 90 S.E., 260, that evidence of failure to give the statutory signals for a highway crossing is sufficient to warrant a reasonable inference of recklessness, willfulness, or wantonness, and, therefore, sufficient to carry that issue to the jury, is an exceedingly *Page 221 
harsh one, and does not commend itself to my sense of reason and justice. I feel bound, however, to recognize it as the law of this jurisdiction. That case holds too:
"True, the facts and circumstances may repel such an inference, but it is for the jury to decide whether they do or not, unless the evidence is susceptible of but one inference."
Now, in view of the utter absence of evidence to sustain any of the other allegations contained in the complaint, of the slender thread which holds this particular act of negligence in the case, and of the overwhelming positive evidence, buttressed by the physical situation that the signals were given, I think that the Circuit Judge would have been thoroughly justified in holding that the evidence was susceptible of but one inference; namely, that, if there was a failure to give the signals, it was not due to recklessness, willfulness, or wantonness.
I think that the Circuit Judge was in error in refusing the defendant's eighth, tenth, and thirteenth requests. (The requests to charge will be reported.)
The eighth request contained a perfectly sound legal proposition, sustained by Bamberg v. R. Co., 72 S.C. 389;51 S.E., 988; Elliott on Railroads (3d Ed.), § 1663, and many other authorities. The Circuit Judge not only refused the request, but emphasized his refusal in saying: "I won't charge you that in this case"; that there might be cases in which this law was applicable, but this is not one of them.
He, in effect, held that in this case it was not necessary for the driver of the automobile to have stopped as well as looked and listened, if the circumstances required it, practically a charge upon the facts.
His refusal of the tenth request was in direct conflict with the decision of this Court in the Chisolm Case, where it is declared that the traveler "must look and listen at a *Page 222 
place and in a manner that will make the use of his senses effective."
The thirteenth request was in conformity with the decisions of this Court without exception, particularly in theBain Case, 120 S.C. 370, the Chisolm Case, and the CablePiano Case. To hold that a traveler who has full opportunity to observe the approach of a train, and who does not look even, but enters the crossing directly in front of the approaching train, is excused from the charge of gross contributory negligence upon the ground that "his attention might be attracted by something else" would be to excuse him in every case, and to charge the railroad company with the consequences of an act for which it was not responsible. At most, as is held in the Chisolm Case, the object of the travelers' distraction must have been due to the negligence of the railroad company.
MR. JUSTICE MARION concurs.